 1324 NLRB No. 461The Union's letter requesting information also requested the em-ployees' social security numbers, but the General Counsel does not
allege that the Respondent was obligated to provide that information
to the Union. See, e.g., Sea-Jet Trucking Corp., 304 NLRB 67(1991).NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Hilliard Development Corporation d/b/a ProvidentNursing Home and Service Employees Inter-national Union, Local 285, AFL±CIO, CLC.
Case 1±CA±35251August 20, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge and an amended charge filedon May 19 and 29, 1997, respectively, the General
Counsel of the National Labor Relations Board issued
a complaint and notice of hearing on June 5, 1997, al-
leging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain and to furnish nec-
essary and relevant information following the Union's
certification in Case 1±RC±20057. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint and asserting affirmative defenses.On July 7, 1997, the General Counsel filed a Motionfor Summary Judgment. On July 9, 1997, the Board is-
sued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should
not be granted. On July 30, 1997, the Respondent filed
a response.Ruling on Motion for Summary JudgmentIn its answer and response, the Respondent admitsits refusal to bargain and to furnish information, but at-
tacks the validity of the certification on the basis of its
contention in the representation proceeding that its dis-
trict and charge nurses are statutory supervisors and
should therefore be excluded from the unit.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no issues warranting ahearing with respect to the Union's request for infor-
mation. The complaint alleges, and the Respondent's
answer admits, that the Union requested the following
information on April 30, 1997:1. The name, home address, job classification,wage rate, date of hire, number of hours worked
per week, shift and work location (floor or unit)
for each employee in the bargaining unit.2. Summary plan descriptions for all health in-surance, dental insurance, life insurance, disability
insurance and pension/retirement plans available
to employees in the bargaining unit and the
monthly cost to the employer and for each em-
ployee of the plans; and3. Number of bargaining unit members partici-pating in each of the insurance plans and retire-
ment plans listed in 2 above and the breakdown
of participation in the insurance plans by individ-
ual plan, family plan or other.1Although the Respondent's answer denies that thisinformation is relevant and necessary to the Union's
duties as the exclusive bargaining representative, it is
well established that such information is presumptively
relevant and must be furnished on request. See, e.g.,
Maple View Manor, Inc., 320 NLRB 1149 (1996);Trustees of the Masonic Hall, 261 NLRB 436 (1982);and Mobay Chemical Corp., 233 NLRB 109 (1977).Accordingly, we grant the Motion for SummaryJudgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Boston, Massa-
chusetts, has been engaged in the operation of a nurs-ing home. Annually, the Respondent, in conducting its
business operations, derives gross revenues in excess
of $100,000 and purchases and receives at its facility
goods valued in excess of $5000 directly from points
outside the Commonwealth of Massachusetts. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7)
of the Act and a health care institution within the
meaning of Section 2(14) of the Act, and that the
Union is a labor organization within the meaning of
Section 2(5) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held December 17, 1993, theUnion was certified on April 2, 1997, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All full-time, regular part-time, and per diem reg-istered nurses, licensed practical nurses, graduate
nurses, nursing assistants, certified nursing
assistants/mental health aides, housekeepers, die-
tary aides, cooks, laundry employees, activity
aides, and the secretary-receptionist employed by
Respondent at its 1501 Commonwealth Avenue,
Boston, Massachusetts location, but excluding all
other employees, confidential employees, manage-
rial employees, guards and supervisors as defined
in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout April 30, 1997, the Union requested the Re-spondent to furnish necessary and relevant information,
and, since about May 14, 1997, the Respondent has
failed and refused to do so and to bargain with the
Union. We find that this refusal constitutes an unlaw-
ful refusal to bargain in violation of Section 8(a)(5)
and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after May 14, 1997, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit and
to furnish the Union requested, necessary, and relevant
information, the Respondent has engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested, with the exception of employee social secu-
rity numbers.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Hilliard Development Corporation d/b/a
Provident Nursing Home, Boston, Massachusetts, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Service EmployeesInternational Union, Local 285, AFL±CIO, CLC, as
the exclusive bargaining representative of the employ-
ees in the bargaining unit, and refusing to furnish the
Union information that is relevant and necessary to its
role as the exclusive bargaining representative of the
unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time, regular part-time, and per diem reg-istered nurses, licensed practical nurses, graduate
nurses, nursing assistants, certified nursing
assistants/mental health aides, housekeepers, die-
tary aides, cooks, laundry employees, activity
aides, and the secretary-receptionist employed by
Respondent at its 1501 Commonwealth Avenue,
Boston, Massachusetts location, but excluding all
other employees, confidential employees, manage-
rial employees, guards and supervisors as defined
in the Act.(b) Furnish the Union the information that it re-quested on April 30, 1997, with the exception of em-
ployee social security numbers.(c) Within 14 days after service by the Region, postat its facility in Boston, Massachusetts, copies of the
attached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 1 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices 3PROVIDENT NURSING HOMEto employees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since May 19, 1997.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of aresponsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.August 20, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Service Em-ployees International Union, Local 285, AFL±CIO,
CLC, as the exclusive representative of the employees
in the bargaining unit, and WEWILLNOT
refuse to fur-nish the Union information that is relevant and nec-
essary to its role as the exclusive bargaining represent-
ative of the unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time, regular part-time, and per diem reg-istered nurses, licensed practical nurses, graduate
nurses, nursing assistants, certified nursing
assistants/mental health aides, housekeepers, die-
tary aides, cooks, laundry employees, activity
aides, and the secretary-receptionist employed by
us at our 1501 Commonwealth Avenue, Boston,
Massachusetts location, but excluding all other
employees, confidential employees, managerial
employees, guards and supervisors as defined in
the Act.WEWILL
furnish the Union the information that itrequested on April 30, 1997, with the exception of em-
ployee social security numbers.HILLIARDDEVELOPMENTCORPORATIOND/B/APROVIDENTNURSINGHOME